DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
A preliminary amendment was filed cancelling claims 1-18 and adding claims 19-38. Claims 19-38 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 30 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims recite “a first and second signal criteria” in the “measuring” limitation, and then recite “first and second signal characteristics” in the “identifying” limitation. Are the criteria and the characteristics referring to the same thing or are they distinct? Please note that if they are distinct, the first and second characteristics lacks antecedent basis since there is no mention of characteristics beforehand in the claims. Proper clarification is respectfully requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US Patent Application Publication 2019/0319686; hereinafter Chen).
Regarding claim 19 Chen discloses a method comprising:
receiving, by an apparatus, a first beam sweeping signal transmitted in a plurality of first directions by a first transmission reception point (TRP) and a second beam sweeping signal transmitted in a plurality of second directions by a second TRP within interference range of the first TRP (paragraphs 0421-0422; wherein a UE (interpreted as an apparatus) receives a first beam sweeping signal from TRP-1, for example, which transmits the signal in multiple directions as seen in figures 67-68, and receives a second sweeping signal from TRP-2, for example, which accordingly transmits the signal in multiple directions as seen in figures 67-68);
measuring, by an apparatus, a first signal criteria of the first beam sweeping signal for one or more of the plurality of first directions and a second signal criteria of the second beam sweeping signal for one or more of the plurality of second directions (paragraphs 0432, 0433, 0437, 0463; wherein the UE (or apparatus) measures signal characteristics like SNR and/or others for at least one direction of the sweeping block from each TRP);
identifying, by the apparatus, a first preferred direction for data transmissions from the first TRP and a second preferred direction for data transmissions from the second TRP based on the first and second signal characteristics, the first preferred direction being one of the plurality of first directions and the second preferred direction being one of the plurality of second directions (paragraphs 0463, 0501-0515; wherein the UE identifies UL/DL grants for data transmissions that are performed using a determined preferred beam with each TRP, the preferred beams being selected during the sweeping block); and
transmitting, by the apparatus, an indication of the first preferred direction for the first TRP to use for data transmissions to the apparatus and an indication of the second preferred direction for the second TRP to use for data transmissions to the apparatus (0335, 0388-0389, 0463; wherein the UE informs the network of the preferred or best beam(s) using a beam indication message or measurement report, wherein the beams can belong to different TRPs like TRP-1 and TRP-2).
Regarding claim 20 Chen discloses the method of claim 19, further comprising receiving, by the apparatus, data transmitted by the first TRP in the first preferred direction and data transmitted in the second TRP in the second preferred direction (paragraphs 0502-0509; wherein the shared channel (i.e. data) is used for beam indication, sent by each TRP).
Regarding claim 21 Chen discloses the method of claim 20, wherein the data received by the apparatus from the first TRP and the second TRP are simultaneously received (paragraphs 0421, 0502-0515; concurrent data transmissions).
Regarding claim 22 Chen discloses the method of claim 19, wherein the first beam sweeping signal is a synchronization signal or a reference signal (paragraphs 0421, 0425, 0432, 0433, 0437; synchronization signals and/or reference signals (i.e. BRS)).
Regarding claim 23 Chen discloses the method of claim 19, wherein the apparatus comprises a plurality of radio frequency chains, and wherein the first and second beam sweeping signal are received and measured simultaneously (paragraphs 0421, 0425, 0432, 0433; by being transmitted simultaneously from multiple TRPs, it generates a virtual beam).
Regarding claim 24 Chen discloses the method of claim 19, wherein the indication is transmitted by the apparatus to the first and second TRPs using radio resource control signaling (paragraphs 0202, 0213; UE reports and feedback performed by RRC).
Regarding claim 25 Chen discloses the method of claim 19, wherein the first signal criteria of the first beam sweeping signal comprise a signal strength of the received first beam sweeping signal and the second signal criteria of the first beam sweeping signal comprise a signal strength of the received first beam sweeping signal (paragraphs 0432-0433; SINR/RSSI of the received sweeping block signals is measured by the UE).
Regarding claim 26 Chen discloses the method of claim 19, wherein the first signal criteria of the first beam sweeping signal comprise a first signal quality of the received first beam sweeping signal and the second signal criteria of the first beam sweeping signal comprise a second signal quality of the received first beam sweeping signal (paragraphs 0333, 0432-0433; CQI of the received sweeping block signals is measured by the UE).
Regarding claim 27 Chen discloses the method of claim 26, wherein the first signal quality and second signal quality are each measured based on expected inference from between the first and second TRPs (paragraphs 0283, 0310, 0505; ensure low interference).
Regarding claim 28 Chen discloses the method of claim 19, wherein the first beam sweeping signal is received using a first communication resource and the second beam sweeping signal is received using a second communication resource that is different than the first communication resource (paragraphs 0195-0204; wherein each block can be provided its own resource block).
Regarding claim 29 Chen discloses the method of claim 19, wherein the first beam sweeping signal and the second beam sweeping signal are received using the same communication resource (paragraphs 0195-0204; wherein the blocks can be provided self-contained).
Regarding claim 30  Chen discloses an apparatus comprising:
one or more processors (fig. 3, processor 118);
a non-transitory memory storing instructions which (paragraph 0149), when executed by the one or more processors cause the apparatus to:
receive a first beam sweeping signal transmitted in a plurality of first directions by a first transmission reception point (TRP) and a second beam sweeping signal transmitted in a plurality of second directions by a second TRP within interference range of the first TRP (paragraphs 0421-0422; wherein a UE (interpreted as an apparatus) receives a first beam sweeping signal from TRP-1, for example, which transmits the signal in multiple directions as seen in figures 67-68, and receives a second sweeping signal from TRP-2, for example, which accordingly transmits the signal in multiple directions as seen in figures 67-68);
measure a first signal criteria of the first beam sweeping signal for one or more of the plurality of first directions and a second signal criteria of the second beam sweeping signal for one or more of the plurality of second directions (paragraphs 0432, 0433, 0437, 0463; wherein the UE (or apparatus) measures signal characteristics like SNR and/or others for at least one direction of the sweeping block from each TRP);
identify a first preferred direction for data transmissions from the first TRP and a second preferred direction for data transmissions from the second TRP based on the first and second signal characteristics, the first preferred direction being one of the plurality of first directions and the second preferred direction being one of the plurality of second directions (paragraphs 0463, 0501-0515; wherein the UE identifies UL/DL grants for data transmissions that are performed using a determined preferred beam with each TRP, the preferred beams being selected during the sweeping block); and
transmit an indication of the first preferred direction for the first TRP to use for data transmissions to the apparatus and an indication of the second preferred direction for the second TRP to use for data transmissions to the apparatus (0335, 0388-0389, 0463; wherein the UE informs the network of the preferred or best beam(s) using a beam indication message or measurement report, wherein the beams can belong to different TRPs like TRP-1 and TRP-2).
Regarding claim 31 Chen discloses the apparatus of claim 30, wherein the instructions which, when executed by the one or more processors cause the apparatus to receive data transmitted by the first TRP in the first preferred direction and data transmitted in the second TRP in the second preferred direction (paragraphs 0502-0509; wherein the shared channel (i.e. data) is used for beam indication, sent by each TRP).
Regarding claim 32 Chen discloses the apparatus of claim 31, wherein the data received by the apparatus from the first TRP and the second TRP are simultaneously received (paragraphs 0421, 0502-0515; concurrent data transmissions).
Regarding claim 33 Chen discloses the apparatus of claim 30, wherein the first beam sweeping signal is a synchronization signal or a reference signal (paragraphs 0421, 0425, 0432, 0433, 0437; synchronization signals and/or reference signals (i.e. BRS)).
Regarding claim 34 Chen discloses the apparatus of claim 30, wherein the apparatus comprises a plurality of radio frequency chains, and wherein the first and second beam sweeping signal are received and measured simultaneously (paragraphs 0421, 0425, 0432, 0433; by being transmitted simultaneously from multiple TRPs, it generates a virtual beam).
Regarding claim 35 Chen discloses the apparatus of claim 30, wherein the indication is transmitted by the apparatus to the first and second TRPs using radio resource control signaling (paragraphs 0202, 0213; UE reports and feedback performed by RRC).
Regarding claim 36 Chen discloses the apparatus of claim 30, wherein the first signal criteria of the first beam sweeping signal comprise a signal strength of the received first beam sweeping signal and the second signal criteria of the first beam sweeping signal comprise a signal strength of the received first beam sweeping signal (paragraphs 0248, 0432-0433; SINR/RSSI of the received sweeping block signals is measured by the UE).
Regarding claim 37 Chen discloses the apparatus of claim 30, wherein the first signal criteria of the first beam sweeping signal comprise a first signal quality of the received first beam sweeping signal and the second signal criteria of the first beam sweeping signal comprise a second signal quality of the received first beam sweeping signal (paragraphs 0333, 0432-0433; CQI of the received sweeping block signals is measured by the UE).
Regarding claim 38 Chen discloses a non-transitory computer-readable medium comprising executable instructions which (paragraph 0149), when executed by one or more processors of an apparatus cause the apparatus to:
receive a first beam sweeping signal transmitted in a plurality of first directions by a first transmission reception point (TRP) and a second beam sweeping signal transmitted in a plurality of second directions by a second TRP within interference range of the first TRP (paragraphs 0421-0422; wherein a UE (interpreted as an apparatus) receives a first beam sweeping signal from TRP-1, for example, which transmits the signal in multiple directions as seen in figures 67-68, and receives a second sweeping signal from TRP-2, for example, which accordingly transmits the signal in multiple directions as seen in figures 67-68);
measure a first signal criteria of the first beam sweeping signal for one or more of the plurality of directions and a second signal criteria of the second beam sweeping signal for one or more of the plurality of directions (paragraphs 0432, 0433, 0437, 0463; wherein the UE (or apparatus) measures signal characteristics like SNR and/or others for at least one direction of the sweeping block from each TRP);
identify a first preferred direction for data transmissions from the first TRP and a second preferred direction for data transmissions from the second TRP based on the first and second signal characteristics, the first preferred direction being one of the plurality of first directions and the second preferred direction being one of the plurality of second directions (paragraphs 0463, 0501-0515; wherein the UE identifies UL/DL grants for data transmissions that are performed using a determined preferred beam with each TRP, the preferred beams being selected during the sweeping block); and
transmit an indication of the first preferred direction for the first TRP to use for data transmissions to the apparatus and an indication of the second preferred direction for the second TRP to use for data transmissions to the apparatus (0335, 0388-0389, 0463; wherein the UE informs the network of the preferred or best beam(s) using a beam indication message or measurement report, wherein the beams can belong to different TRPs like TRP-1 and TRP-2).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2013/0286960 to Li et al. — discloses when certain conditions are met, the data control beam or beams 905 for UE 116 can be adjusted, such as broadened or narrowed, or switched; the trigger conditions can be, for example, mobility of UE.
 USPGPUB 2021/0037397 to Guo et al. — which discloses wireless communications, and is more particularly related to beamforming by a user equipment (UE) (e.g. a mobile phone) operating in a cell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466






/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466